Name: Commission Regulation (EEC) No 2341/86 of 25 July 1986 amending for the 15th time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  agricultural activity;  agricultural structures and production
 Date Published: nan

 26. 7. 86 Official Journal of the European Communities No L 203/ 17 COMMISSION REGULATION (EEC) No 2341/86 of 25 July 1986 amending for the 15th time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 6 (3) thereof, Whereas Article 10 of Commission Regulation (EEC) No 1528/78 (3), as last amended by Regulation (EEC) No 3760/85 (4), fixed the amount of the deposit to be lodged in the event where a supplementary aid certificate certi ­ fying the advance fixing of the amount of the supplemen ­ tary aid is issued ; whereas in view of the foreseeable dev ­ elopment of prices on the world market and the level of aid which may result, this amount should be increased ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 In Article 10 ( 1 ) of Regulation (EEC) No 1528/78 4 10 ECU per tonne' and '5 ECU par tonne' shall be replaced by '20 ECU per tonne' and ' 10 ECU per tonne' respect ­ ively. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ no L 142, 30 . 5 . 1978 , p . 2. 0 OJ No L 362, 31 . 12. 1985, p. 8 . 0 OJ No L 179 , 1 . 7 . 1978 , p . 10 . (&lt;) OJ No L 356, 31 . 12 . 1985, p . 65 .